DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November19, 2018 was filed on the mailing date of the Application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on February 10, 2021.  These drawings are accepted by the Office.
Response to Amendment
Amendments filed February 10, 2021 are in compliance with 37 CFR 1.121 and have been fully considered. Amendments to the claims, drawings and specification are entered.

Response to Arguments
Applicant’s arguments, see Remarks pages 8-9, filed F, with respect to objection of the Drawings have been fully considered and are persuasive in view of the 

Applicant’s arguments, see Remarks page 9, filed February 10, 2021, with respect to objection to the Specification have been fully considered and are persuasive in view of the amendment.  The objection of the Specification has been withdrawn. 

Applicant’s arguments, see Remarks page 9, filed February 10, 2021, with respect to Claims 4-9 and 11-19 rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite have been fully considered and are persuasive in view of the amendments.  The rejection under 35 U.S.C. 112(b) of Claims 4-9 and 11-19 has been withdrawn. 

Applicant’s arguments, see Remarks pages 9-16, filed February 10, 2021, with respect to Claims 1-3, 10, 14, 15, 18, and 20 rejection under 35 U.S.C. 102(a)(1) as being anticipated by McEwan (US Patent 6137438) hereinafter “McEwan” and claims 16, 17, and 19 rejection under 35 U.S.C. 103 as being unpatentable over McEwan have been fully considered and are persuasive.  The rejections of Claims 1-3, 10 and 14-20 have been withdrawn. 

Applicant’s arguments, see Remarks pages 9-16, filed February 10, 2021, with respect to Claims 4-7 rejection under 35 U.S.C. 103 as being unpatentable over McEwan in view of Ulansky et al. ("A new method of designing UHF FET Colpitts oscillator"),  have been fully considered and are persuasive.  The rejection of Claims 4-7 has been withdrawn.

Applicant’s arguments, see Remarks pages 9-16, filed February 10, 2021, with respect to Claims 8 and 11-13 rejection under 35 U.S.C. 103 as being unpatentable over McEwan in view of Kukk ("Large signal models for oscillator design"), hereinafter “Kukk” have been fully considered and are persuasive.  The rejection of Claims 8 and 11-13 has been withdrawn.

Applicant’s arguments, see Remarks pages 9-16, filed February 10, 2021, with respect to Claim 9 rejection under 35 U.S.C. 103 as being unpatentable over McEwan in view of Kukk and further in view of  Ulansky have been fully considered and are persuasive.  The rejection of Claim 9 has been withdrawn.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  	
Regarding independent claim 1 as amended, none of the prior art of record discloses in combination “a radar device”, particularly characterized by the features of “a clock generator configured to output a transmission clock, and output a reception clock after a delay from a time point at which the transmission clock is output;
a transmitter comprising a transmission trigger signal generator configured to generate a transmission trigger signal based on the transmission clock and an oscillator configured to generate a first signal based on the transmission trigger signal; and
a receiver configured to receive an echo signal corresponding to the first signal and generate a second signal based on the reception clock and the echo signal, wherein the first signal is composed of a pulse that is characterized with a pulse width and an amplitude where those characteristics correspond to a pulse width and an amplitude of the transmission trigger signal, respectively”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The Art on the record and the newly found Nilsson (U.S. Patent 6700530B1), hereinafter Nilsson, disclose certain features of the instant claim but even in combination fail to disclose all the claimed features or render them obvious.

In that the dependent claims 2-13 depend ultimately from allowable, independent claim 1, these dependent claims 2-13 are allowable for, at least, the reasons for which independent claim 1 is allowable.

Regarding independent claim 14 as amended, none of the prior art of record discloses in combination “a radar device”, particularly characterized by the features of “a first board on which a clock generator and a receiver are disposed, the clock generator configured to output a transmission clock and output a reception clock after a delay from a time point at which the transmission clock is output, the receiver configured to receive an echo signal corresponding to a first signal and generate a second signal corresponding to the echo signal; and
a second board on which a transmitter is disposed, the transmitter comprising a transmission trigger signal generator configured to generate a transmission trigger signal based on the transmission clock and an oscillator configured to generate the first signal having a center frequency based on the transmission trigger signal, wherein a width of a pulse comprised in the transmission trigger signal is narrower than a width of a pulse of the transmission clock, and wherein the first board are separately implemented”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The Art on the record and the newly found Nilsson, disclose certain features of the instant claim but even in combination fail to disclose all the claimed features or render them obvious.

In that the dependent claims 15-19 depend ultimately from allowable, independent claim 14, these dependent claims 15-19 are allowable for, at least, the reasons for which independent claim 14 is allowable.

Regarding independent claim 20 as amended, none of the prior art of record discloses in combination “a radar device”, particularly characterized by the features of “a transmission trigger signal generator configured to generate a first signal based on a clock; and
an oscillator comprising a feedback circuit configured to pass a center frequency component among frequency components of the first signal to provide a positive feedback path so as to generate a second signal comprising the center frequency component, wherein a magnitude and a width of the pulse comprised in the second signal correspond to a magnitude and a width of a pulse comprised in the first signal, respectively, and wherein the width of the pulse comprised in the first signal is narrower than a width of a pulse of the clock”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The Art on the record and the newly found Nilsson, disclose certain features of the instant claim but even in combination fail to disclose all the claimed features or render them obvious.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Colpitts (U.S. Patent 1624537) teaches an oscillation generator using a positive feedback circuits including inductive and capacitive elements base on a vacuum triode;
 Robert E. Collin "Foundations for Microwave Engineering", Wiley-IEEE Press 2001 (Edition: 2, Pages: 944), Chapter 12 "Oscillators and mixers" p.831-875, teaches basics of oscillator and mixer circuits design;
 E. Lindberg, K. Murali and A. Tamasevicius, "The Colpitts oscillator family", Proceedings NWP-2008, International Symposium: Topical Problems of Nonlinear Wave Physics, Nizhny Novgorod, July 20-26, 2008. NWP-1: Nonlinear Dynamics of Electronic Systems - NDES'2008, pp. 47-48, Presentation slides 1-69. Teaches elements and principles of Colpitts oscillators;
D. W. Maki, J. M. Schellenberg, H. Yamasaki and L. C. T. Liu, "A 69 GHz Monolithic FET Oscillator," 1984 IEEE MTT-S International Microwave Symposium Digest, San Francisco, CA, USA, 1984, pp. 39-43, doi: 10.1109/MWSYM.1984.1131681, teaches a monolithic FET oscillator;
Y. Chen, K. Mouthaan and F. Lin, "Design of X-Band and Ka-Band Colpitts Oscillators Using a Parasitic Cancellation Technique", in IEEE Transactions on Circuits and Systems I: Regular Papers, vol. 57, no. 8, pp. 1817-1828, Aug. 2010, doi: 10.1109/TCSI.2009.2037399, Teaches design of X-Band and Ka-Band Colpitts Oscillators Using a Parasitic Cancellation Technique;
Park et al. (U.S. Patent 9581688B2) teaches a pulse radar apparatus;
Arlelid et al. (U.S. Patent 10444338B2) teaches a transmitter-receiver system;
Heide et al. (U.S. Patent Application Publication 2006/0197701A1) teaches a multistatic detection device for measuring a distance to an object includes a transmitter and a receiver, each having a high-frequency oscillator and a pulse generator;
Uchino (U.S. Patent Application Publication 2007/0132633A1) teaches a small-sized low-power dissipation short-range radar that can arbitrarily change delay time between transmission and reception with high time resolution and method of controlling the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249.  The examiner can normally be reached on Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/BERNARR E GREGORY/           Primary Examiner, Art Unit 3648